Citation Nr: 1719629	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable evaluation for a service-connected right foot scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from January 2001 to July 2001, January 2003 to September 2003, and June 2006 to June 2007.  The Veteran also served in the USMC Reserve. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  The transcript is of record. 

In February 2015, the Board remanded the claim for entitlement to a compensable evaluation for a service-connected right foot scar to the Agency of Original Jurisdiction (AOJ) for a new VA examination to ascertain the current severity and manifestations of the Veteran's service-connected right foot scar.  In substantial compliance with the Board's February 2015 remand directives, the AOJ afforded the Veteran an adequate VA examination which properly addressed the information sought.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).    


FINDINGS OF FACT

1.  The Veteran has one superficial, linear scar on the right lower extremity (right foot), measuring a maximum of 0.2 cm wide and a maximum of 3.5 cm long.

2.  The Veteran's scar is stable.

3.  The Veteran's scar resulted from a surgical excision of a ganglion cyst on his right foot in September 2006. 

4.  The Veteran's scar manifests in the following symptoms: intermittent pain in his foot over the scar.


CONCLUSION OF LAW

A compensable rating for service-connected right foot scar is warranted at 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed.Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Increased Schedular Rating

Disability evaluations are determined by applying the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings represent, as far as practicably determinable, the average impairment in earning capacity resulting from diseases and/or injuries incurred or aggravated during military service and residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  See 38 C.F.R. § 4.1; Peyton v. Derwinski, 1Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Higher evaluations may be assigned for separate periods based on the facts found during the appeal period, known as staged ratings.  See Hart v. Mansfield, 12 Vet. App. 505, 509-510 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  Where there is a question as to which of the two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran seeks entitlement to a compensable evaluation for a service-connected right foot scar.  A noncompensable evaluation is assigned for scars which are not considered disabling because of no limitation of function of the affected part.  See 38 C.F.R. § 4.118, DC 7804.  A 10 percent evaluation is granted when there is/are area(s) of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm), or for an area or areas of 144 square inches (929 sq. cm.), or greater.  Id.  Also, a 10 percent evaluation is granted when there are one or two scars that are unstable or painful.  Id.  A 20 percent evaluation is granted when there are three or four scars that are unstable or painful.  Id. 

In this case, the Veteran has one linear scar that is stable and not caused by burns.  See Service Treatment Records; November 2010 VA examination of scars; March 2015 VA examination of scars.  However, this scar manifests in intermittent pain over the scar.  See November 2014 Hearing Testimony.

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds that the Veteran is competent to report these symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In a July 2011 Notice of Disagreement, the Veteran reported that he experienced "lots of pain" at the scar.  Further, during the November 2014 hearing, the Veteran consistently maintained that contention, testifying that he has pain over the scar and not on any other part of his foot.  During this hearing, the Veteran also stated that this pain is intermittent and seems to worsen/flare-up when he is on his feet a lot, with flare-ups usually lasting overnight.  The Veteran added that he seeks relief from these symptoms by sitting/laying down and allowing them to subside.  

The Board notes that the November 2009 records from the Detroit VAMC, November 2010 VA examination for scars, November 2010 VA examination for feet, and the March 2015 VA examination for scars indicate that the Veteran's scar is asymptomatic and not painful.  However, because the Veteran has consistently maintained his subjective, lay-observable reports of pain over the scar, as described above, the Board finds that these statements are credible and assigns them great probative value. 

In sum, after a careful review of the evidence of record, the Board finds that the weight of the evidence is in the Veteran's favor.  The Board grants the Veteran a compensable rating at 10 percent.

To the extent that the Veteran may allege that higher ratings are warranted than those assigned herein, the Board finds that they are not.  A higher schedular rating is not warranted because the Veteran does not have more than one scar, the scar is not located on the head, face, or neck; it did not result from burns; it is stable; it does not result in limited function of the right lower extremity; it is not deep and does not cause limited motion; and it consists of less than 144 square inches.  All lay and medical evidence supports these findings.  As such, a higher rating under any other diagnostic criteria cannot be assigned.


ORDER

Entitlement to a compensable evaluation for a service-connected right foot scar is granted at 10 percent.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


